Cole, J.
The Circuit Court found as a fact, upon the evidence, that the plaintiff was refused permission “ to attend the high school on account of his being a boy of African descent, and that if he had been a white boy he would have been permitted to attend said high school and enjoy its benefits.” This is the pivotal and the only controverted material fact in the case. The finding of the court, in view of the conflict in the evidence, is conclusive upon us, since the action is triable as an ordinary action, and the finding of the court, in such case, stands as the verdict of a jury. But, in any event, a careful re-reading of the pleadings and evidence has satisfied us that the finding by the court below is well sustained by the records^and evidence. This brings the case within the rule settled by this court in Clark v. The B’d of Directors, etc., 24 Iowa, 266, which holds that a pupil may *520not be excluded the schools because of his color, or required to attend a separate school for colored children. Following that case, the judgment in this is
AFFIRMED.